COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



REGENT BROADCASTING OF EL
PASO, INC.,  REGENT LICENSEE OF
EL PASO, INC., STEVE KAPLOWITZ,
BRAD DUBOW, REGENT
COMMUNICATIONS, INC., AND
PAUL STRELZIN, 

                           Appellants,

v.

THERESA CABALLERO,

                            Appellee.

§

§

§

§

§



No. 08-04-00172-CV

Appeal from the

327th District Court

of El Paso County, Texas

(TC#2003-1018)




M E M O R A N D U M    O P I N I O N

           Pending before the Court is the Appellants’ motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.
           The Appellants have complied with the requirements of Rule 42.1(a)(1).  Appellants
have requested that the Court grant their motion to dismiss the appeal pursuant to Texas
Rules of Appellate Procedure Rule 43.2(f) because the parties have entered into a settlement
agreement disposing of the underlying action.   Appellants have also requested that all costs
of appeal be assessed against the party incurring same.   Texas Rules of Appellate Procedure 
Rule 43.2(f) provides that the appellate court may dismiss the appeal.  The Court has
considered this cause on the Appellants’ motion and concludes the motion should be granted
and the appeal be dismissed.  We therefore dismiss the appeal.  The costs shall be borne by
each party incurring same.
 
                                                                  RICHARD BARAJAS, Chief Justice
October 7, 2004

Before Panel No. 4 
Barajas, C.J., Larsen, and McClure, JJ.